NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          APR 18 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

AMILCAR BARQUERO TIJERINO,                       No. 14-73263

               Petitioner,                       Agency No. A014-557-416

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      Amilcar Barquero Tijerino, a native and citizen of Nicaragua, petitions pro

se for review of the Board of Immigration Appeals (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) order of removal. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
continuance, and review de novo constitutional claims. Sandoval-Luna v.

Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008). We dismiss in part and deny in

part the petition for review.

       We lack jurisdiction to consider Barquero Tijerino’s contention that his

underlying criminal convictions were unconstitutional because this claim functions

as an impermissible collateral attack upon his conviction. See Ramirez-

Villalpando v. Holder, 645 F.3d 1035, 1041 (9th Cir. 2011) (holding that petitioner

could not collaterally attack his state court conviction on a petition for review of a

BIA decision).

       In his opening brief, Barquero Tijerino does not raise, and therefore has

waived, any challenge to the agency’s determination that his conviction under

California Health & Safety Code § 11351.5 is an aggravated felony drug

trafficking offense that renders him removable under 8 U.S.C. § 1227(a)(2)(A)(iii),

or the agency’s denial of asylum, withholding of removal, protection under the

Convention Against Torture, and cancellation of removal. See Tijani v. Holder,

628 F.3d 1071, 1080 (9th Cir. 2010) (a petitioner waives an issue by failing to raise

it in the opening brief).

       The agency did not abuse its discretion in denying for failure to show good

cause Barquero Tijerino’s request for a continuance to seek post-conviction relief,


                                           2                                     14-73263
where he had been granted several continuances, his convictions were final for

immigration purposes, and post-conviction relief remained speculative at the time

of the hearing. See 8 C.F.R. § 1003.29; Singh v. Holder, 638 F.3d 1264, 1274 (9th

Cir. 2011) (“[T]he IJ [is] not required to grant a continuance based on . . .

speculations.”).

      Barquero Tijerino’s numerous due process claims fail for lack of prejudice.

See Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000) (requiring prejudice to

prevail on a due process challenge).

      We deny Barquero Tijerino’s request for judicial notice of the extra-record

information regarding his proceedings in district court. See 8 U.S.C.

§ 1252(b)(4)(A) (judicial review is limited to the administrative record); Dent v.

Holder, 627 F.3d 365, 371 (9th Cir. 2010) (stating standard for review of

out-of-record evidence).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           3                                    14-73263